Title: From Thomas Jefferson to William Vans Murray, 27 March 1797
From: Jefferson, Thomas
To: Vans Murray, William


                    
                        Dear Sir
                        Monticello Mar. 27. 97.
                    
                    After congratulations on your appointment to represent us with the new Batavian republic, I take the liberty of solliciting your care of a letter to Messrs. Nicholas and Jacob Van Staphorst and Hubbard of Amsterdam, who will of course make themselves known to you on your arrival. I think you will find them of characters considerably and advantageously distinguished from the herd of money-machines you will find in that country. Wishing a safe and short voyage, pleasant breezes and clear skies to Mrs. Murray and yourself, I remain with great esteem and respect Dear Sir Your most obedt. servt
                    
                        Th: Jefferson
                    
                